DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

1. 	Regarding Claim 1, Sato (US 2014/0267462) discloses An image display device ([0040], liquid crystal display device. [0045], display an image) comprising:
a video data processor (Fig 4: 35 dithering process unit) configured to convert input video data (Fig 4: video signal data) into sub-frame data (Fig 4: 36 subframe data generation unit) in which one frame composed of a plurality of sub-frames (Fig. 4; [0079], The subframe data generation unit 36 illustrated in FIG. 4 uses the drive grayscale table 37 to be described below, and converts the four-bit data outputted from the limiter unit 34 into 15-bit data. ); and
 	a liquid crystal display device ([0040], liquid crystal display device) 
 	However, Sato does not explicitly disclose a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises:
a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera; and
a sub-frame data converter configured to convert the video data into the sub-frame data for each of the plurality of pixels based on the sub-frame data conversion table.

2. 	Regarding Claim 1, Nakahata (US 2011/0096058) discloses An image display device (Fig. 1; [0039], liquid crystal display device. [0045], display an image) comprising:
a video data processor ([0042], image processing section 41 generates a video signal); and
 	a liquid crystal display device ([0039], liquid crystal display device) 
a sub-frame data converter configured to convert the video data into the sub-frame data for each of the plurality of pixels based on the sub-frame data conversion table (Claim 7, the time-divisional drive on each of the pixels, with use of a first LUT (Lookup Table) which provides a correlation between the input application voltage and the liquid crystal application voltage which is to be applied to the pixel in the first sub-frame period, and a correlation between the input application voltage and the liquid crystal application voltage which is to be applied to the pixel in the second sub-frame period).
 	However, Nakahata does not explicitly disclose a video data processor configured to convert input video data into sub-frame data in which one frame composed of a plurality of sub-frames; and
 	comprises a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises:
a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera; and


3. 	Regarding Claim 1, Chen (US 2008/0088650) discloses An image display device ([0025], liquid crystal display (LCD) device) comprising:
 	a liquid crystal display device ([0025], liquid crystal display (LCD) device)
 	a sub-frame data converter configured to convert the video data into the sub-frame data for each of the plurality of pixels based on the sub-frame data conversion table (Fig. 4 illustrates a subframe data conversion table)
 However, Chen does not explicitly disclose a video data processor configured to convert input video data into sub-frame data in which one frame composed of a plurality of sub-frames; and
 	a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises:
a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera; and

 	The prior art references above combined do not teach the claim limitation a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera based on the sub-frame data to display the display image in a frame-sequential manner, wherein the video data processor comprises:
a sub-frame data conversion table which differs for each of a plurality of pixels corresponding to one pixel of the camera;

 	Therefore, the claims 1- 8 are allowed.

 	Instant application 16924295 is different from application 16901285 (which is Terminally Disclaimed and broader than the instant application). The instant application has claim limitation “a display pixel unit in which a greater number of pixels than the number of pixels of a camera to be evaluated are arranged, and is configured to switch a display image to be captured by the camera for each frame asynchronously with the camera.” Which is different from the claimed projector system of application 16901285.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        

/BRIAN P YENKE/Primary Examiner, Art Unit 2422